                                      E-FILED
       Tuesday, 15 October, 2019 07:04:56 AM
                 Clerk, U.S. District Court, ILCD




Exhibit 1
EXECUTION COPY


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

NATURAL RESOURCES DEFENSE              )
COUNCIL, RESPIRATORY HEALTH            )
ASSOCIATION, and SIERRA CLUB, INC.,    )
                                       )
           Plaintiffs,                 )
                                       ) Case No. 13-cv-1181
                         v.            ) United States District Judge
                                       )  Joe Billy McDade
ILLINOIS POWER RESOURCES               ) Magistrate Judge
GENERATING, LLC,                       )  Thomas P. Schanzle-Haskins III
                                       )
           Defendant.                  )
                                       )
                                       )

                              CONSENT DECREE




                                                 CONFIDENTIAL BUSINESS INFORMATION
       Whereas, Sierra Club, Natural Resources Defense Council, and Respiratory Health
Association (collectively the “Plaintiffs”), filed the above-captioned lawsuit (the “Litigation”)
pursuant to the citizen suit provision of the Clean Air Act, 42 U.S.C. § 7604, against Illinois Power
Resources Generating, LLC (“IPRG”) (Plaintiffs and IPRG shall be referred to individually as
“Party” and collectively as the “Parties”); and,

      Whereas, IPRG owns a coal-fueled electric power generating facility near Peoria, Illinois
known as the Edwards Power Station (“Edwards”); and,

       Whereas, Edwards’ operations have been and are now subject to operating permits
(“Permits”) issued by the Illinois Environmental Protection Agency (the “IEPA”), pursuant to the
Clean Air Act, and other applicable rules and regulations; and,

        Whereas, the Permits include provisions governing opacity (the “Opacity Limit”) and
particulate matter emissions (“PM Limits”) at Edwards; and,

        Whereas, under the Clean Air Act, Plaintiffs alleged violations of the Opacity Limit and
derivative violations of the PM Limits, in the Permits and Illinois’ State Implementation Plan; and,

       Whereas, the Court bifurcated the Litigation into liability and remedy phases; and,

       Whereas, in the liability phase of the Litigation, the Court granted partial summary
judgment to Plaintiffs as to liability with respect to certain of Plaintiffs’ opacity claims and, by
presumption, certain of Plaintiffs’ derivative PM claims (“Non-Final Partial Summary Judgment
Order”) and,

      Whereas, IPRG specifically disputes and disagrees with, and has intended to appeal the
Non-Final Partial Summary Judgment Order; and,

         Whereas, IPRG denied, and continues to deny, all of the material allegations asserted in
the Litigation, including but not limited to allegations that IPRG has violated, and continues to
violate, the Opacity Limit and PM Limits; and,

        Whereas, the Court has not made any final determination as to any remedy in the
Litigation; and,

        Whereas, the Plaintiffs and IPRG desire to enter into this Consent Decree to fully resolve
the Litigation and avoid the cost, inconvenience, and uncertainty of proceeding with the Litigation;
and,

       Whereas, the Parties jointly served this Consent Decree upon the United States pursuant
to 42 U.S.C. § 7604(c)(3) more than forty-five days before submitting the Consent Decree to the
Court; and,

        Whereas, the Parties consider this Consent Decree to be a fair, reasonable, and equitable
resolution of all claims in the Litigation;



                                                 2
                                                                  CONFIDENTIAL BUSINESS INFORMATION
       NOW, THEREFORE, the Parties agree as follows:

1.     Jurisdiction and Venue. This Court has subject matter jurisdiction under 42 U.S.C. §
7604(a), and 28 U.S.C. §§ 1331, 1367. Venue is appropriate in the Central District of Illinois
under 42 U.S.C. § 7604(c)(1), and 28 U.S.C. § 1391(b), because Edwards is located in this district.

2.     Retirement of Edwards. IPRG will cease operation of Edwards’ coal-fueled electric
generating units 2 and 3 (“EGUs”) on or before December 31, 2022 (“Planned Retirement Date”);
provided, however, that retirement of each of Edwards’ EGUs on or before the Planned Retirement
Date is contingent on approval by the Midcontinent Independent System Operator (“MISO”) as
described below.

       2.1      MISO Approval for Retirement. The Parties hereby acknowledge that IPRG is
       required to operate Edwards, and to retire each of Edwards’ EGUs, in accordance with
       MISO rules, regulations, and tariffs, including but not limited to MISO Tariff provisions
       pertaining to power plant retirement and suspension, and that MISO must provide approval
       before IPRG may retire either or both of Edwards’ EGUs (“MISO Approval”).

       2.2      Request for MISO Approval for Retirement. On or before January 1, 2020, to
       initiate retirement of Edwards’ EGUs, IPRG agrees that it will request from MISO
       retirement of Edwards’ EGUs as of the Planned Retirement Date. IPRG will provide to
       Plaintiffs such request within 14 days of submission to MISO, which Plaintiffs will keep
       confidential until such time (if any) that MISO makes the request public.

       2.3      MISO Response to Request for Approval for Retirement. If IPRG receives MISO
       Approval to retire either or both of Edwards’ EGUs on or before the Planned Retirement
       Date, IPRG shall provide notice of such approval to Plaintiffs within 14 days, which
       Plaintiffs will keep confidential until such time that MISO makes approval of retirement
       public.

       2.4      Operation Beyond Planned Retirement Date. If IPRG does not receive MISO
       Approval to retire either or both of Edwards’ EGUs on or before the Planned Retirement
       Date, IPRG shall not be in breach of this Consent Decree for operating either or both of
       Edwards’ EGUs, after the Planned Retirement Date, for which MISO Approval to retire on
       or before the Planned Retirement Date was not received (“MISO Required EGUs”). IPRG
       will provide Plaintiffs notice of any MISO Required EGUs within 14 days of such notice
       from MISO, which Plaintiffs will keep confidential until such time (if any) that MISO
       makes MISO Required EGUs public. IPRG may continue to operate the MISO Required
       EGUs after the Planned Retirement Date, in accordance with any terms and conditions
       prescribed by MISO, until a retirement date for which MISO Approval is received (“Post-
       Retirement Date Approval”). In the event of a Post-Retirement Date Approval, IPRG shall
       retire the MISO Required EGUs after receiving Post-Retirement Date Approval and in
       accordance with any terms and conditions for retirement established by MISO, as soon as
       reasonably practicable.

3.    Edwards Not Included in MPS EGU Shutdowns. IPRG represents and warrants that
Edwards’ EGUs are not, and shall not be, included as part of the 2,000 megawatts of coal-fueled

                                                3
                                                                 CONFIDENTIAL BUSINESS INFORMATION
generation that would be retired under the requirements of the Illinois Pollution Control Board’s
proposed Multi-Pollutant Standard rulemaking, In re Amendments to 35 Ill. Adm. Code 225.233,
Multi-Pollutant Standard (MPS), R2018-020.

4.      Economic Transition Funds. Within sixty (60) days after the Effective Date, IPRG shall
deposit the sum of one million seven hundred twenty thousand dollars ($1,720,000 US)
(“Economic Transition Fund Money”) into an escrow account established by Plaintiffs, pursuant
to wire transfer instructions provided by Natural Resources Defense Council to IPRG within 5
days after the Effective Date (“the Economic Transition Fund”), which deposit the Parties hereto
agree, understand, and acknowledge, is not made as, and shall not be deemed or considered by any
person or entity, for any reason or purpose, to be a penalty, or monetary sanction, of any kind or
nature. IPRG will have no residual interest in the Economic Transition Fund Money. Plaintiffs
shall use the Economic Transition Fund Money, and any and all interest or income earned on the
Economic Transition Fund Money, to pay for projects that provide funding for job training and/or
re-training programs at Peoria-area colleges, schools, community centers, and/or other
organizations, that encompass a range of industries and that may be made accessible to Edwards
employees and others (collectively, “Economic Transition Projects”), as set forth in Section 4.1.

       4.1     Project Plan for Economic Transition Projects.       Within 90 days of the
       Effective Date, Plaintiffs shall develop a plan that includes a description of Economic
       Transition Projects selected by Plaintiffs, as well as a planned budget, recipient(s), and
       implementation and payment schedule, for those Economic Transition Projects
       (“Economic Transition Project Plan”). If Plaintiffs identify any need to amend the
       Economic Transition Project Plan from time to time, they shall prepare amendments to the
       Economic Transition Project Plan, with a planned budget and schedule for payment and
       implementation (“Amended Economic Transition Project Plan”). Plaintiffs shall timely
       file Plaintiffs’ Economic Transition Project Plan(s), and Amended Economic Transition
       Project Plan(s), with the Court. Plaintiffs shall endeavor in good faith to disburse the
       Economic Transition Fund Money as soon as possible, and in no event shall the Economic
       Transition Fund Money be disbursed later than April 15, 2024. Plaintiffs shall endeavor in
       good faith to disburse the Economic Transition Fund Money as soon as possible after the
       Effective Date, and, in any event, Plaintiffs shall disburse all Economic Transition Fund
       Money by April 15, 2024.

       4.2     Restitution. Solely for purposes of the identification requirement of Section
       162(f)(2)(A)(ii) of the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance
       by IPRG under this Section is restitution.

5.      Beneficial Project Funds. Within sixty (60) days after the Effective Date, IPRG shall
deposit the sum of six million eight hundred and eighty thousand dollars ($6,880,000 US)
(“Beneficial Project Fund Money”) into an escrow account established by Plaintiffs, pursuant to
wire transfer instructions provided by Natural Resources Defense Council to IPRG within 5 days
after the Effective Date (“the Beneficial Project Fund”), which deposit the Parties hereto agree,
understand, and acknowledge, is not made as, and shall not be deemed or considered by any person
or entity, for any reason or purpose, to be a penalty, or monetary sanction, of any kind or nature.
IPRG will have no residual interest in the Beneficial Project Fund Money. Plaintiffs shall use the
Beneficial Project Fund Money, and any and all interest or income earned on the Beneficial Project

                                                4
                                                                 CONFIDENTIAL BUSINESS INFORMATION
Fund Money, to pay for public health or environmental projects that benefit the greater Peoria,
Illinois area (collectively, “Beneficial Projects”), as set forth in Section 5.1 and Appendix A.

       5.1      Project Plan for Beneficial Projects. Within 90 days of the Effective Date,
       Plaintiffs shall develop a plan that includes a description of Beneficial Projects selected by
       Plaintiffs, as well as a planned budget, recipient(s), and implementation and payment
       schedule, for those Beneficial Projects (“Beneficial Project Plan”). The Beneficial Projects
       included by Plaintiffs in their Beneficial Project Plan shall fall within the categories of
       projects listed in Appendix A (“Pre-Approved Project Categories”) of this Consent Decree.
       If Plaintiffs identify any need to amend the Beneficial Project Plan from time to time, they
       shall prepare amendments to the Beneficial Project Plan, with a planned budget and
       schedule for payment and implementation (“Amended Beneficial Project Plan”). Plaintiffs
       shall timely file Plaintiffs’ Beneficial Project Plan(s), and Amended Beneficial Project
       Plan(s), with the Court. Plaintiffs shall disburse all Beneficial Project Fund Money by the
       later of April 15, 2024 or 12 months after IPRG makes its final payment pursuant to Section
       6.5.

       5.2     Restitution. Solely for purposes of the identification requirement of Section
       162(f)(2)(A)(ii) of the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance
       by IPRG under this Section is restitution.

6.     Additional Payments. IPRG shall make payments for prospective Opacity Events (as
defined below) in accordance with the following definitions, terms, and conditions (“Additional
Payments”):

       6.1     Definition of Opacity Event. An opacity event occurs if a valid reading produced
       by the Continuous Opacity Monitor System (“COMS Reading”) in either the Common
       Stack or Stack Three registers an opacity of greater than 30% over a six-minute block
       average (“Opacity Event”). For purposes of determining each six-minute block average
       percentage of opacity under Section 6, the six-minute block average percentage values shall
       be rounded to the nearest whole number with values ending in 0.500 and higher rounded
       up and values ending in 0.499 and lower rounded down.

       6.2       Start Date for Calculation of Additional Payments. If the Effective Date is on or
       before October 1, 2019, then the start date for calculation of Additional Payments (the
       “Additional Payment Start Date”) shall be October 1, 2019. If the Effective Date is not on
       or before October 1, 2019, then the Additional Payment Start Date shall be the Effective
       Date. Notwithstanding the foregoing, in no event shall the Additional Payment Start Date
       be later than January 1, 2020.

       6.3      Recordkeeping and Information Sharing. Starting on the Additional Payment Start
       Date, and continuing through the date IPRG has retired both Edwards EGUs (“Actual
       Retirement Date”), IPRG will record and collect six-minute block average COMS
       Readings from each of the Common Stack and Stack Three, in accordance with the
       requirements set forth in Edwards’ currently applicable Title V operating permit,
       Application No. 95070026, effective as of April 11, 2019 and expiring on April 11, 2024
       (“Title V Permit”), as it may be amended, modified, or otherwise revised or superseded

                                                 5
                                                                  CONFIDENTIAL BUSINESS INFORMATION
(“COMS Data”). IPRG shall provide to Plaintiffs a copy of the COMS Data, as submitted
to the Illinois Environmental Protection Agency (“IEPA”) under the Title V Permit, on or
before February 15 of the year following the calendar year to which the reports apply.
COMS Data reported to IEPA shall be the sole source of information used to determine
whether an Opacity Event has occurred.

6.4      Computation of Additional Payments. Additional Payments shall be computed as
follows.

       (a)    Calendar Year 2019. IPRG shall not pay any Additional Payments for any
       Opacity Event that occurs before the Additional Payment Start Date.

              (i)    If the Additional Payment Start Date is October 1, 2019, IPRG shall
              not pay any Additional Payments if there are 175 or fewer Opacity Events
              between October 1, 2019 and December 31, 2019. In such case, if there are
              176 or more Opacity Events between October 1, 2019 and December 31,
              2019, IPRG shall not pay any Additional Payments for the 175 Opacity
              Events with the lowest COMS Readings, as represented by their six-minute
              block average percentage, that occur between October 1, 2019 and
              December 31, 2019 (“175 Lowest Events”). After excluding the 175 Lowest
              Events, (1) IPRG will pay $2,000 US for each Opacity Event that occurs
              between October 1, 2019 and December 31, 2019, where the COMS
              Reading for that Opacity Event, as represented by the six-minute block
              average percentage, is greater than 30% and less than 61%, and (2) IPRG
              will pay $5,000 US for each Opacity Event that occurs between October 1,
              2019 and December 31, 2019, where the COMS Reading for that Opacity
              Event, as represented by the six-minute block average percentage, is greater
              than 60%.

              (ii)    If the Additional Payment Start Date is after October 1, 2019 and on
              or before December 31, 2019, the 175 Lowest Events for which there shall
              be no Additional Payments shall be reduced by two (2) for each day after
              October 1, 2019 that passes before the Effective Date. By way of example,
              if the Additional Payment Start Date is October 3, 2019, the number of the
              175 Lowest Events for 2019 shall be reduced from 175 to 171 (i.e., 2 days
              x 2 = 4)(175 – 4 = 171). Similarly, if the Additional Payment Start Date is
              October 5, 2019, the number of the 175 Lowest Events for 2019 shall be
              reduced from 175 to 167 (i.e., 4 days x 2 = 8)(175 – 8 = 167).

       (b)    Calendar Year 2020. IPRG shall not pay any Additional Payments if there
       are 700 or fewer Opacity Events from 12:00 a.m. on January 1, 2020 through 11:59
       p.m. on December 31, 2020 (“2020 Calendar Year”). If there are 701 or more
       Opacity Events during 2020 Calendar Year, IPRG shall owe no Additional
       Payments for the 700 Opacity Events with the lowest COMS Readings as
       represented by their six-minute average percentage (“700 Lowest Events”). After
       excluding the 700 Lowest Events, (1) IPRG will pay $2,000 US for each Opacity
       Event that occurs in the 2020 Calendar Year with a COMS Reading greater than

                                       6
                                                        CONFIDENTIAL BUSINESS INFORMATION
      30% and less than 61%, as represented by the six-minute block average percentage
      and (2) IPRG will pay $5,000 US for each Opacity Event that occurs during the
      2020 Calendar Year with a COMS Reading greater than 60%, as represented by the
      six-minute block average percentage.

      (c)    Calendar Years 2021 and 2022. Additional Payments for each of the 2021
      Calendar Year and the 2022 Calendar Year shall be determined in the same manner
      as described above for the 2020 Calendar Year.

      (d)    Subsequent Calendar Years. If IPRG is forced to continue operating one or
      both Edwards’ EGUs beyond the Planned Retirement Date for reasons described in
      Section 2, IPRG shall make Additional Payments for each Calendar Year beginning
      with calendar year 2023 (“Subsequent Calendar Year(s)”) until the Actual
      Retirement Date, as described below:

             (i)     IPRG shall not pay any Additional Payments for any Subsequent
             Calendar Year if there are 800 or fewer Opacity Events from 12:00 a.m. on
             January 1 through 11:59 p.m. on December 31 of that Subsequent Calendar
             Year. If there are 801 or more Opacity Events during that Subsequent
             Calendar Year, IPRG shall owe no Additional Payments for the 800 Opacity
             Events with the lowest COMS Readings as represented by their six-minute
             average percentage (“800 Lowest Events”). After excluding the 800 Lowest
             Events, (1) IPRG will pay $1,000 US for each Opacity Event that occurs in
             that Subsequent Calendar Year with a COMS Reading greater than 30% and
             less than 61%, as represented by the six-minute block average percentage
             and (2) IPRG will pay $2,500 US for each Opacity Event that occurs during
             that Subsequent Calendar Year with a COMS Reading greater than 60%, as
             represented by the six-minute block average percentage.

6.5      Annual Assessment; Review; Payment Date. Additional Payments, if any, shall
be paid as follows:

      (a)    For the time period beginning at 12:00 a.m. on the Additional Payment Start
      Date and ending at 11:59 p.m. on December 31, 2019, IPRG shall by March 1, 2020
      inform Plaintiffs of the amount of Additional Payments (if any) it believes are due
      and owing for Opacity Events occurring in 2019. Plaintiffs and IPRG shall attempt
      to agree, on or before March 15, 2020, on the amount of Additional Payments (if
      any) due and owing from IPRG for Opacity Events occurring in the 2019. IPRG
      shall make any Additional Payments due and owing for Opacity Events occurring
      in 2019 on or before April 15, 2020 (“2020 Payment Date”).

      (b)     For the 2020 Calendar Year, IPRG shall by March 1, 2021 inform Plaintiffs
      of the amount of Additional Payments (if any) it believes are due and owing for
      Opacity Events occurring in 2020. Plaintiffs and IPRG shall attempt to agree, on
      or before March 15, 2021, on the amount of Additional Payments (if any) due and
      owing from IPRG for Opacity Events occurring in the calendar year 2020. IPRG


                                       7
                                                       CONFIDENTIAL BUSINESS INFORMATION
               shall make any Additional Payments due and owing for Opacity Events occurring
               in the 2020 Calendar Year on or before April 15, 2021 (“2021 Payment Date”).

               (c)     For the 2021 Calendar Year, IPRG shall by March 1, 2022 inform Plaintiffs
               of the amount of Additional Payments (if any) it believes are due and owing for
               Opacity Events occurring in 2021. Plaintiffs and IPRG shall attempt to agree, on
               or before March 15, 2022, on the amount of Additional Payments (if any) due and
               owing from IPRG for Opacity Events occurring in the calendar year 2021. IPRG
               shall make any Additional Payments due and owing for Opacity Events occurring
               in the 2021 Calendar Year on or before April 15, 2022 (“2022 Payment Date”).

               (d)     For the 2022 Calendar Year, IPRG shall by March 1, 2023 inform Plaintiffs
               of the amount of Additional Payments (if any) it believes are due and owing for
               Opacity Events occurring in 2022. Plaintiffs and IPRG shall attempt to agree, on
               or before March 15, 2023, on the amount of Additional Payments (if any) due and
               owing from IPRG for Opacity Events occurring in the calendar year 2022. IPRG
               shall make any Additional Payments due and owing for Opacity Events occurring
               in the 2022 Calendar Year on or before April 15, 2023 (“2023 Payment Date”).

               (e)     For each Subsequent Calendar Year, if any, IPRG shall by March 1 of the
               following year inform Plaintiffs of the amount of Additional Payments (if any) it
               believes are due and owing for Opacity Events occurring in the Subsequent
               Calendar Year. Plaintiffs and IPRG shall attempt to agree, on or before March 15
               of the following year, on the amount of Additional Payments (if any) due and owing
               from IPRG for Opacity Events occurring in the Subsequent Calendar Year. IPRG
               shall make any Additional Payments due and owing for Opacity Events occurring
               in each Subsequent Calendar Year on or before April 15 of the following year.

       6.6      Additional Payments to Beneficial Project Fund; Use of Funds. IPRG shall pay
       all Additional Payments due and owing to the Beneficial Project Fund and all Additional
       Payments, and any and all interest or income earned on Additional Payments, shall be used
       for Pre-Approved Project Categories within the scope of paragraphs 2 and/or 4 in Appendix
       A.

7.      Attorneys’ Fees and Costs. Within sixty (60) days after the Effective Date, IPRG shall
pay, as attorneys’ fees, costs, and expenses, the amount of three million dollars ($3,000,000 US)
(“Attorneys’ Fees”). IPRG shall make payment of the Attorneys’ Fees by wire transfer into an
account pursuant to wire transfer instructions provided by the Natural Resources Defense Council
to IPRG within 5 days after the Effective Date (“Wire Transfer Instructions”). Plaintiffs shall
allocate the Attorneys’ Fees by and between themselves as they deem appropriate, without
recourse to IPRG. The payment of the Attorneys’ Fees in accordance with the Wire Transfer
Instructions shall satisfy all obligations of IPRG to pay attorneys’ fees, costs, and expenses,
including without limitation to each of the Plaintiffs, arising out of or related to the Litigation.

8.    No Other Payments. IPRG shall not owe, and shall not pay, any amount of money
whatsoever to Plaintiffs, or any of their representatives, chapters, officers, directors, agents,
employees, parents, affiliates, organizations, or attorneys (individually or collectively or jointly or

                                                  8
                                                                   CONFIDENTIAL BUSINESS INFORMATION
severally) in connection with the Litigation, or this Consent Decree, including but not limited to
attorneys’ fees, costs, and expenses in connection with enforcement of the Consent Decree, other
than the Economic Transition Fund Project Payment, Beneficial Project Fund Project Payment,
and any Additional Payments due and owing in accordance with this Consent Decree, and the
Attorneys’ Fees.

9.     Release of Claims; Reservation and Waiver of Rights.

       9.1      Release of Past Air Emissions-Related Claims. Plaintiffs, on their own behalf and
       on behalf of their respective representatives, chapters, officers, directors, agents,
       employees, parents, corporate affiliates, organizations, and attorneys for the Litigation
       (“Plaintiff Releasing Parties”) release and forever discharge any and all claims alleged by
       Plaintiffs in the Litigation or that could have been alleged prior to and through the Effective
       Date, against IPRG, or its parents, subsidiaries, affiliates, directors, officers, employees,
       agents, representatives, attorneys, insurers, shareholders, or creditors, and all other persons
       or entities, arising from or for any act, omission, or events related to air emissions at
       Edwards, including but not limited to, claims under the Clean Air Act, any state, local or
       federal rules, regulations, or laws, common law, air permits, or any appeals or objections
       to the Title V Permit or any other air permits.

       9.2     Limited Release of Claims Through Actual Retirement Date. Plaintiffs, on their
       own behalf and on behalf of Plaintiff Releasing Parties, release and forever discharge any
       and all claims against IPRG, or its parents, subsidiaries, affiliates, directors, officers,
       employees, agents, representatives, attorneys, insurers, shareholders, or creditors, and all
       other persons or entities, arising from or for any act, omission, or events occurring prior to
       and through the Actual Retirement Date, that are related to opacity and/or particulate matter
       emissions at Edwards, including but not limited to the allegations in the Litigation.

       9.3     Reservation of Rights to Enforce Consent Decree. Notwithstanding any other
       provision of this Consent Decree, the Plaintiffs, on the one hand, and IPRG, on the other
       hand, reserve the right to seek judicial enforcement of any aspect of this Consent Decree
       consistent with the Dispute Resolution Process described in Section 18.

       9.4     Waiver of Rights to Appeal. The Parties waive any and all rights to appeal in
       connection with any orders issued in the Litigation prior to and through the Effective Date,
       including the Court’s entry of this Consent Decree.

10.     Prohibition of Support. Each of the Plaintiffs, on their own behalf and on behalf of the
Plaintiff Releasing Parties, agree that they will not fund or provide legal services to any third
parties in pursuing any actual or potential claims, actions, or causes of action, that any of Plaintiffs
have released under this Consent Decree.

11.     Reservation of Rights. Except as expressly provided by the terms of this Consent Decree,
the Parties agree that nothing in this Consent Decree constitutes, may be construed as, or used as
evidence of, any admission of fact, law, responsibility, wrongdoing, or liability, whatsoever, on
the part of any Party, and no such inference may be drawn therefrom.



                                                   9
                                                                    CONFIDENTIAL BUSINESS INFORMATION
12.     No Third Party Beneficiary Rights. This Consent Decree is not intended to and shall not
be construed to give any Third Party any interest or rights (including, without limitation, any third
party beneficiary rights to any person, entity, or organization identified in, or excluded from, any
Economic Transition Project Plan, Amended Economic Transition Project Plan, Beneficial Project
Plan, or Amended Beneficial Project Plan) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.

13.     Return or Destruction of Certain Confidential Information. The Parties hereby agree that
entry of this Consent Decree shall constitute a request under Paragraph 17 of the Protective Order
entered in the Litigation on December 23, 2014 (ECF # 52) (“Protective Order”) by each
Designating Party for the destruction of information that was designated “Confidential” pursuant
to the Protective Order, and that destruction of such information in accordance with the
requirements of Paragraph 17 and any other applicable terms and conditions of the Protective
Order shall be completed within 60 days after the Effective Date. The Parties agree that the
Protective Order remains in full force and effect and that nothing in this Consent Decree modifies
the terms of or any Party’s obligations under the Protective Order.

14.     Notice. If under this Consent Decree a Party desires to or is required to give notice and/or
provide information, data, or otherwise communicate with any other Party, including but not
limited to providing COMS Data under Section 6, (collectively “Notices”), such Notices shall be
made as follows:

       To Plaintiffs:
                        Natural Resources Defense Council, via e-mail to:
                        Selena Kyle (skyle@nrdc.org) and Jared Knicley (jknicley@nrdc.org)


                        Sierra Club, via e-mail to:
                         Greg Wannier (greg.wannier@sierraclub.org) and Pat Gallagher
                        (pat.gallagher@sierraclub.org)


                        Respiratory Health Association, via e-mail to:
                        Brian Urbaszewski (burbaszewski@resphealth.org) and Justin Vickers
                        (jvickers@elpc.org)


       To IPRG:         Illinois Power Resources Generating, LLC
                        Attn: Stephanie Moore, General Counsel
                        6555 Sierra Drive
                        Irving, Texas 75039
                        stephanie.moore@vistraenergy.com


               With a copy to:        Barry Hyman
                                      Schiff Hardin LLP
                                      233 S. Wacker Drive

                                                 10
                                                                  CONFIDENTIAL BUSINESS INFORMATION
                                      Suite 7100
                                      Chicago, IL 60606
                                      bhyman@schiffhardin.com

Notices to Plaintiffs shall be made via electronic transmission, and Notices to IPRG shall be
made via electronic transmission and either certified mail or delivery service. Changes to the
Notice recipients or address for providing Notices set forth in this Section may be made by
providing written notice to the other Parties of the changed recipient or address.

15.    Effective Date. This Consent Decree shall be effective upon the date it is entered by the
Court having jurisdiction over the Litigation (“Effective Date”).

16.     Termination. This Consent Decree shall terminate upon the later of the following (1) the
Actual Retirement Date; or (2) the final distribution of all Economic Transition Project Fund
Money and Beneficial Project Fund Money, and any Additional Payments, pursuant to the
Economic Transition Project Plan(s) and Beneficial Project Plan(s), or Amended Economic
Transition Plan(s) or Amended Beneficial Project Plan(s), if any. Termination does not require
approval of the Court and is automatic upon a filing of a joint notice of termination by the Parties.

17.   Retention of Jurisdiction. The Court shall retain jurisdiction of this case after entry of this
Consent Decree for purposes of implementing and enforcing the terms and conditions of the
Consent Decree.

18.   Dispute Resolution. The dispute resolution procedures of this Section shall be the exclusive
mechanism to resolve disputes arising under or with respect to this Consent Decree.

       18.1     Informal Dispute Resolution. Any dispute under this Consent Decree shall first be
       the subject of informal negotiations. The dispute shall be considered to have arisen when
       either Party (“Complaining Party”) serves on another Party a written notice of the dispute
       (“Notice of Dispute”). Such Notice of Dispute shall state clearly the matter in dispute and
       shall include any factual data, analysis, or opinion supporting the Complaining Party’s
       position and any supporting documentation relied upon by the Complaining Party. The
       Parties shall meet and confer within 21 calendar days of the date of the Notice of Dispute
       in a good faith attempt to resolve the dispute without the Court’s involvement.

       18.2     Formal Dispute Resolution.

               (a)     Procedure. If the Parties cannot resolve the Notice of Dispute by the end of
               meet and confer negotiations, the Complaining Party will file written notice to the
               other Parties that it intends to seek judicial resolution of the dispute by this Court.
               The Complaining Party will provide such notice at least 7 calendar days before
               filing any motion to enforce with this Court. This Court will resolve the dispute.

               (b)     Responsibilities Remain. Invocation of Formal Dispute Resolution
               procedures under this Section shall not, by itself, extend, postpone, or affect in any
               way any obligation of any Party under this Consent Decree unless and until final
               resolution of the dispute so provides.


                                                 11
                                                                  CONFIDENTIAL BUSINESS INFORMATION
19.     Successors and Assigns. This Consent Decree shall be binding upon the successors and
assigns of the Parties. No assignment or delegation by a Party of its obligations under this Consent
Decree or of this Consent Decree will release the assigning Party without the prior written consent
of the other Parties.

20.    Advice of Counsel. Each Party represents and warrants that this Consent Decree has been
negotiated in good faith and that it has sought and obtained any appropriate legal advice it deems
necessary prior to entering into this Consent Decree.

21.     Necessary Authorizations. Each Party represents and warrants to each other Party that it
has all necessary authorizations and all other actions have been taken such that execution, delivery
and performance of this Consent Decree and all other actions taken or to be taken in connection
with this Consent Decree have been fully authorized.

22.    Severability. If any provision, paragraph, section, or sentence of this Consent Decree is
held by a Court to be unenforceable, that unenforceable portion will be severed and the validity of
the remaining provisions will not be affected.

23.     Modification. This Consent Decree may only be modified by the written agreement of the
Parties, subject to the approval of this Court.

24.    Counterparts. This Consent Decree may be signed in counterparts and such counterpart
signature pages shall be given full force and effect.

25.     Entire Agreement. This Consent Decree embodies the entire agreement and understanding
of the Parties with respect to the subject matter herein, and supersedes any and all prior agreements,
arrangements and understandings entered into with respect to the subject matter herein.

26.     Final Judgment. The approval and entry of this Consent Decree by this Court shall
constitute a final judgment in the above-captioned matter.



       SO ORDERED this _____ day of ____________, 2019

                               BY THE COURT:

                               ______________________________
                               Honorable Joe Billy McDade
                               United States District Judge




                                                 12
                                                                   CONFIDENTIAL BUSINESS INFORMATION
EVP & General Counsel

 8/29/19




                        CONFIDENTIAL BUSINESS INFORMATION
For Illinois Power Resources Generating, LLC:

By: __________________________

Its: __________________________

Dated: ____________________



For Sierra Club:

__________________________

Dated: ____________________
        8/29/19



For Natural Resources Defense Council:

__________________________

Dated: ____________________



For Respiratory Health Association:

__________________________

Dated: ____________________




                                                13
                                                     CONFIDENTIAL BUSINESS INFORMATION
CONFIDENTIAL BUSINESS INFORMATION
CONFIDENTIAL BUSINESS INFORMATION
                Appendix A – List of Pre-Approved Project Categories

1. Projects that provide funding for electric buses to replace or supplement diesel-fueled
   buses, that install needed infrastructure to support electric buses, and/or that train drivers
   for those buses in Peoria-area public school and/or public transit fleets, up to a maximum
   of 50% of Beneficial Project Fund Money.

2. Projects that provide funding for energy efficiency improvements, including pre-requisite
   updates needed to perform energy efficiency improvements, in Peoria-area homes (with
   an emphasis on lower-income homeowners and renters), up to a maximum of 50% of
   Beneficial Project Fund Money.

3. Projects that provide funding to bring solar power to the Peoria-area region, with an
   emphasis on schools, government buildings, buildings that provide affordable housing,
   and/or homes owned by people with low or fixed income, up to a maximum of 25% of
   Beneficial Project Fund Money.

4. Projects that provide funding for educational programs, home-improvement projects,
   and/or access to medical interventions to improve lung health, up to a maximum of 50%
   of Beneficial Project Fund Money.




                                             14
                                                               CONFIDENTIAL BUSINESS INFORMATION
